Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyu Min on 01/28/22.
The restriction requirement of the second species group has been withdrawn.
In claim 1, line 10, after “doped”, --, wherein the base polar layer comprises a ferroelectric oxide selected from the group consisting of BiFeO3, BaTiO3-Bi(Zn(Nb,Ta)O3, Bi1-xLaxFeO3, Bi1-xCexFeO3 and 
BiFe1-yCoyO3-- has been inserted.
	Claims 8 and 11 have been cancelled.
	In claim 9, line 1, “8” has been replaced with –1--.
In claim 12, line 11, after “dopant”, --, wherein the base polar layer comprises a ferroelectric oxide selected from the group consisting of BiFeO3, BaTiO3-Bi(Zn(Nb,Ta)O3, Bi1-xLaxFeO3, Bi1-xCexFeO3 and 
BiFe1-yCoyO3-- has been inserted.
	Claims 18 and 21 have been cancelled.
	In claim 19, line 1, “18” has been replaced with –12--.
	Claim 22 has been cancelled.
	Add new claim 23 as follows:
	--23. The semiconductor device of claim 12, wherein one or both of the upper and lower conductive oxide electrodes comprise an oxide selected from the group consisting of:  (La.Sr)CoO3, SrRuO3, (La,Sr)MnO3, YBa2Cu3O7, Bi2Sr2CaCu2O8, LaNiO3, SrRuO3, LaMnO3, SrMnO3, LaCoO3 or SrCoO3.—
the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of: wherein the base polar layer comprises a ferroelectric oxide selected from the group consisting of BiFeO3, BaTiO3-Bi(Zn(Nb,Ta)O3, Bi1-xLaxFeO3, Bi1-xCexFeO3 and BiFe1-yCoyO3 , as required by independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



January 28, 2022